ON REHEARING GRANTED
ALLEN, Chief Judge.
In our opinion filed June 1, 1965,. we held that under the facts in this case-that appellee was not entitled to an attorney’s fee as the appellant’s withholding of insurance payment was in good faith and! not wrongful.
*23However, we further held that due to the stipulation mentioned in the court’s order as to attorney’s fees that we could not construe the stipulation contrary to the lower court’s statement in his order. On further study of the pleadings and orders, we grant rehearing and recede from our conclusion on the stipulation and hold that the stipulation was made to the amount of the fee and not to the legal entitlement vel non to a fee.
We reverse.
ANDREWS and KANNER (RET.), JJ., concur.